  0:18-cv-01418-CMC-PJG            Date Filed 08/12/20       Entry Number 301          Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Robert Louis Garrett, Jr.,                       )            C/A No. 0:18-1418-CMC-PJG
                                                 )
                                Plaintiff,       )
                                                 )
       v.                                        )                       ORDER
                                                 )
Aull; Beckett, Jr.; T. Esterline; James Parrish; )
Travis H. Napier; Dr. Koon; Dr. T. Ergen; Dr. )
Arrojas; Dr. Compton; Pamela Derrick; Gina )
Williamson; Dr. Bryne,                           )
                                                 )
                                Defendants.      )
                                                 )

       The plaintiff has filed this action, pro se, seeking relief pursuant to 42 U.S.C. § 1983.

Plaintiff, an inmate with the South Carolina Department of Corrections, alleges violations of his

constitutional rights by the named defendants. Defendants Arrojas and Ergen filed a motion for

summary judgment on June 23, 2020, pursuant to the Federal Rules of Civil Procedure. (ECF No.

278.) As the plaintiff is proceeding pro se, the court entered an order pursuant to Roseboro v.

Garrison, 528 F.2d 309 (4th Cir. 1975), on June 24, 2020, advising the plaintiff of the importance

of a motion for summary judgment and of the need for him to file an adequate response. (ECF

No. 279.) The plaintiff was specifically advised that if he failed to respond adequately, the

defendants’ motion may be granted, thereby ending his case against them.

       Notwithstanding the specific warning and instructions set forth in the court’s Roseboro

order, the plaintiff has failed to respond to the motion. As such, it appears to the court that he does

not oppose the motion and wishes to abandon this action as to Defendants Arrojas and Ergen.

       Based on the foregoing, it is

       ORDERED that the plaintiff shall advise the court as to whether he wishes to continue

with his claims against Defendants Arrojas and Ergen and to file a response to the defendants’

                                             Page 1 of 2
  0:18-cv-01418-CMC-PJG           Date Filed 08/12/20     Entry Number 301       Page 2 of 2




motion for summary judgment within fourteen (14) days from the date of this order. Plaintiff is

further advised that if he fails to respond, the claims against Defendants Arrojas and Ergen will

be recommended for dismissal with prejudice for failure to prosecute. See Davis v. Williams,

588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.


                                             __________________________________________
August 12, 2020                              Paige J. Gossett
Columbia, South Carolina                     UNITED STATES MAGISTRATE JUDGE




                                           Page 2 of 2
